242 S.W.3d 488 (2008)
Kevin C. COLE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67728.
Missouri Court of Appeals, Western District.
January 15, 2008.
S. Kate Webber, Esq., Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and. NEWTON, JJ.

ORDER
PER CURIAM.
This is an appeal from the denial of a Rule 29.15 motion. Appellant was found guilty by a jury of first-degree domestic assault and first-degree burglary, and not-guilty of kidnapping his ex-girlfriend. He claims ineffective assistance of counsel for failing to properly object to the introduction of medical reports at trial. The issue was not properly preserved and this court declined to review it for plain error. Defendant then moved for post-conviction relief on the ground that his attorney was ineffective in failing to raise the proper hearsay objection to such medical records. The circuit court denied his motion, finding a failure on Defendant's part to prove prejudice. Defendant now appeals this judgment. Judgment affirmed. Rule 84.16(b).